Case 21-01776-LT7        Filed 06/09/21       Entered 06/09/21 15:30:02          Doc 49      Pg. 1 of 1




                                   TENTATIVE RULING

                           ISSUED BY JUDGE LAURA S. TAYLOR


  Debtor:         HYPERIKON, INC.

  Number:         21-01776-LT7

  Hearing:        02:00 PM Thursday, June 10, 2021

  Motion:     1)EMERGENCY MOTION TO COMPEL PAYMENT UNDER 11
  U.S.C. 365(D)(3) OR, IN THE ALTERNATIVE, PROVIDE ADEQUATE
  PROTECTION UNDER 363(E) FILED ON BEHALF OF SREIT 4820
  INDIANAPOLIS DRIVE, LLC ) (fr5/27/21)

  AND

             2)EMERGENCY MOTION FOR RELIEF FROM STAY, RS # JJB-1
  FILED ON BEHALF OF SREIT 4820 INDIANAPOLIS DRIVE, L.L.C. (fr 5/27/21)


         1-2) Hear as to status. The Court reviewed the status reports of the
  parties and appreciates the effort to resolve the emergency aspects of these
  matters. It appears that both matters will be resolved by the Trustee's
  anticipated rejection motion. The Court will hear from the parties.
         Given the current public health emergency, all hearings will be by VIDEO
  CONFERENCE. Personal attendance at the June 10, 2021, hearing in this
  matter is therefore excused. All interested parties are to appear by video. The
  public may freely monitor by telephone. Please contact the courtroom deputy at
  619-557-5157 to make the necessary arrangements.1
          ___________________________________________
   1. In the event of any technical issues with the Zoom.gov application, we will utilize the AT&T
  Connect Tele-Conference as the back-up application for hearings. The dial-in information for
  AT&T Connect is as follows: Dial-In Number is 1-888-398-2342 and the Password is 9081287.
  Please use this call in only if instructed by the Court.
